UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported)May 18, 2012 AMERICAN LORAIN CORPORATION (Exact Name of Registrant as Specified in Charter) Nevada 001-34449 87-0430320 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. employer identification no.) Beihuan Road Junan County Shandong, China 276600 (Address of Principal Executive Offices) (Zip Code) (86) 539-7318818 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (a)Resignation of Directors Effective as of May 18, 2012, Yongjun Li resigned as a director and as a member of the Audit Committee, Compensation Committee and Nominating and Corporate Governance Committee of the Company. The resignation was due to personal reasons and not as a result of any disagreements with the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. American Lorain Corporation By: /s/ Chen Si Name: Chen Si Title: Chief Executive Officer Date:May 24, 2012
